OPINION
MORRISON, Judge.
The offense is attempting to pass as true a forged instrument; the punishment, upon a plea of guilty, three (3) years.
The record reflects appellant waived his right to trial by jury and entered into an agreement to stipulate testimony. His affidavit which was introduced in evidence states that: “. . . all the acts and allegations in said indictment charging the offense of Attempted Passing as True a Forged Instrument arc true and correct ...”
Appellant’s court appointed attorney has filed a brief stating that he has carefully reviewed the record and concludes the appeal is wholly without merit. In accordance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and Gainous v. State, 436 S.W.2d 137 (Tex. Cr.App.1969), he submits one contention which might arguably be raised on appeal. See also Woods v. State, Tex.Cr.App., 487 S.W.2d 344; Hicks v. State, Tex.Cr.App., 476 S.W.2d 670; Sasueda v. State, Tex.Cr. App., 476 S.W.2d 289. We have examined the same and find it without merit.
In further compliance with Anders, supra, and Gainous, supra, counsel has furnished a copy of his brief to appellant. Appellant has not filed a pro se brief.
Finding no reversible error, the judgment is affirmed.
No motion for rehearing will be filed by the Clerk except by leave of this Court upon a showing of good cause.